UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________ 

AIMEE LYNN BIONDOLILLO,
                                                                                                  DECISION
                                                                 Plaintiff,                         and
                                            v.                                                     ORDER

NANCY A. BERRYHILL,1 Commissioner of                                                            17-CV-00964F
 Social Security,                                                                                  (consent)

                           Defendant.
______________________________________

APPEARANCES:                                              LAW OFFICES OF KENNETH R. HILLER, PLLC
                                                          Attorneys for Plaintiff
                                                          KENNETH R. HILLER, and
                                                          BRANDI CHRISTINE SMITH, of Counsel
                                                          6000 North Bailey Avenue
                                                          Suite 1A
                                                          Amherst, New York 14226

                                                           JAMES P. KENNEDY
                                                           UNITED STATES ATTORNEY
                                                           Attorney for Defendant
                                                           SARAH E. PRESTON, Of Counsel
                                                           Federal Centre
                                                           138 Delaware Avenue
                                                           Buffalo, New York 14202
                                                                     and
                                                           STEPHEN CONTE, and
                                                           HEETANO SHAMSOONDAR
                                                           Special Assistant United States Attorney, of Counsel
                                                           United States Attorney’s Office
                                                           c/o Social Security Administration
                                                           Office of General Counsel
                                                           26 Federal Plaza – Room 3904
                                                           New York, New York 10278
                                                                      and




                                                            
1
 Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Fed.R.Civ.P. 25(d), Berryhill is substituted for Carolyn Colvin as Defendant in this
case. No further action is required to continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                                           DENNIS J. CANNING
                                                           Special Assistant United States Attorney, of Counsel
                                                           c/o Social Security Administration
                                                           Office of General Counsel
                                                           601 East 12th Street
                                                           Room 965
                                                           Kansas City, Missouri 64106



                                                                   JURISDICTION

              On June 19, 2018, the parties to this action, in accordance with a Standing Order

(Dkt. No. 12), consented pursuant to 28 U.S.C. § 636(c) to proceed before the

undersigned. (Dkt. No. 12-1). The matter is presently before the court on motions for

judgment on the pleadings filed by Plaintiff on April 23, 2018 (Dkt. No. 8), and by

Defendant on October 29, 2018 (Dkt. No. 13).



                                                                   BACKGROUND

              Plaintiff Aimee Lynn Biondolillo (“Plaintiff” or “Biondolillo”), brings this action

under Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

application for social security disability benefits filed with the Social Security

Administration (“SSA”), on May 12, 2016, for Title II Disability Insurance benefits

(“disability benefits”). In applying for disability benefits, Plaintiff alleges she became

disabled on March 20, 2014, based on generalized anxiety disorder, depression, leg

pain, lower back pain, fibromyalgia, possible rheumatoid arthritis, and migraine

headaches. (R2 at 223). Plaintiff’s application was denied on January 23, 2015, (R.

                                                            
2
 References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
October 13, 2016 (Dkt. 8).

                                                                           2 
 
111-13), and on February 10, 2015, Plaintiff requested an administrative hearing before

an administrative law judge (“ALJ”), (R. 120), which was held April 25, 2016, before ALJ

Lauren Penn, at which both Plaintiff, represented by counsel, and Vocational Expert

(“VE”) Ms. Tucker (“VE Tucker”), appeared and testified. (R. 35-82). On May 12, 2016,

the ALJ issued a decision denying Plaintiff’s claim, which Plaintiff appealed to the

Appeals Council. On August 3, 2017, the Appeals Council denied the request for

review, rendering the ALJ’s decision the Commissioner’s final decision. (R. 1-4). On

September 28, 2017, Plaintiff commenced the instant action seeking judicial review of

the ALJ’s May 12, 2016 decision.

              On April 23, 2018, Plaintiff filed a motion for judgment on the pleadings (Dkt. No.

8) (“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. 8-1) (“Plaintiff’s Memorandum”). On

October 29, 2018, Defendant filed a motion for judgment on the pleadings (Dkt. No. 13)

(“Defendant’s Motion”), attaching the Memorandum of Law in Support of the

Defendant’s Motion for Judgment on the Pleadings (Dkt. 13-1) (“Defendant’s

Memorandum”). Oral argument was deemed unnecessary.

              Based on the following, Plaintiff’s Motion is GRANTED; Defendant’s Motion is

DENIED. The Clerk of Court is ORDERED to close the file.



                                                               FACTS3

              Plaintiff Aimee Biondolillo (“Plaintiff” or “Biondolillo”), born on November 24,

1970, was 43 years old on the alleged disability onset date. (R. 183). Plaintiff, who

                                                            
3
  In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
judgment on the pleadings.

                                                                 3 
 
lives with her husband and youngest daughter, graduated from high school, and has

past relevant work experience as a medical coder, work which, as performed by

Plaintiff, qualifies as semi-skilled or skilled, and as sedentary work. (R. 28).



                                       DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine



                                              4 
 
whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary,4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.            Disability Determination

              The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the applicant is

engaged in substantial gainful activity during the period for which the benefits are

claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in such

activity, the inquiry ceases and the claimant is not eligible for disability benefits. Id.

Next to be determined is whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities, as defined in

the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent such an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and meets the duration

requirement,5 there is a presumption of inability to perform substantial gainful activity,

and the claimant is deemed disabled, regardless of age, education, or work experience.

42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and



                                                            
4
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
5
  The duration requirement mandates the impairment must last or be expected to last for at least a
continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.

                                                               5 
 
416.920(d). As a fourth step, however, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant’s “residual functional

capacity,” which is the ability to perform physical or mental work activities on a

sustained basis, notwithstanding the limitations posed by the applicant’s collective

impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of

any past relevant work (“PRW”). 6 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the

applicant remains capable of performing PRW, disability benefits will be denied, id., but

if the applicant is unable to perform PRW relevant work, the Commissioner, at the fifth

step, must consider whether, given the applicant’s age, education, and past work

experience, the applicant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy.” Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks and citation omitted); 20 C.F.R. §§

404.1560(c) and 416.960(c). The burden of proof is on the applicant for the first four

steps, with the Commissioner bearing the burden of proof on the final step. 20 C.F.R.

§§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008).

A.            Standard and Scope of Judicial Review

              The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402


                                                            
6
  “Past relevant work” or “PRW” is defined as work the claimant performed within the past 15 years as
substantial gainful activity, for a sufficient period of time for the claimant to learn how to perform the work.
20 C.F.R. §§ 404.1560(b)(1), 404.1565, and 416.960(b). Whether past work qualifies as relevant is
determined either as the claimant actually performed it, or as the work generally is performed in the
national economy. Id.


                                                               6 
 
U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,7 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

              The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits


                                                            
7
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.  

                                                               7 
 
are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity.8 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

              However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

                                                            
8
  The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909. 

                                                               8 
 
Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

B.     Substantial Gainful Activity 

       The first inquiry is whether the applicant engaged in substantial gainful activity.

"Substantial gainful activity" is defined as "work that involves doing significant and

productive physical or mental duties” done for pay or profit. 20 C.F.R. § 404.1510(a)(b).

Substantial work activity includes work activity that is done on a part-time basis even if it

includes less responsibility or pay than work previously performed. 20 C.F.R. §

404.1572(a). Earnings may also determine engagement in substantial gainful activity.

20 C.F.R. § 404.1574. In this case, the ALJ concluded Plaintiff had not engaged in

substantial gainful activity since March 20, 2014, Plaintiff's disability application date.

(R. 18). Plaintiff does not contest this finding.




                                               9 
 
C.     Severe Physical or Mental Impairment

       The second step of the analysis requires a determination whether the disability

claimant had a severe medically determinable physical or mental impairment that meets

the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"), and significantly limits

the claimant’s ability to do "basic work activities." If no severe impairment is found, the

claimant is deemed not disabled and the inquiry ends. 20 C.F.R. § 404.1420(a)(4)(ii).

       The Act defines "basic work activities" as "abilities and aptitudes necessary to do

most jobs," and includes physical functions like walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; capacities for seeing, hearing, and

speaking; understanding, carrying out, and remembering simple instructions; use of

judgment; responding appropriately to supervision, co-workers and usual work

situations; and dealing with changes in a routine work setting. 20 C.F.R. §§

404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at

*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).

       In the instant case, the ALJ found Plaintiff suffers from the severe impairments of

lumbar spine spondylosis and herniation, sacroiliac joint dysfunction, inflammatory

arthritis, pain disorder, major depressive disorder, generalized anxiety disorder and

panic disorder, but that Plaintiff's asthma, hypercholesterolemia, hyperlipidemia, irritable



                                              10 
 
bowel syndrome, gastroesophageal reflux disease (“GERD”), migraine headaches,

piriformis (sciatica muscle disorder) syndrome, and fibromyalgia were not severe as

defined under 20 C.F.R. § 404.930(cc), and that none of Plaintiff's severe impairments,

either alone or in combination met or equaled a listed impairment. (R. 19-20).

       In support of judgment on the pleadings, Plaintiff argues the ALJ erred by not

using the correct criteria to evaluate Plaintiff's fibromyalgia impairment, Plaintiff’s

Memorandum at 17-20, and failing to properly evaluate the opinions of Gary Haber,

M.D. (“Dr. Haber”) and Kathryn Vullo, Ph.D. (“Dr. Vullo”), Plaintiff's treating physicians,

and provide reasons for assigning less weight to such opinions. (R. 23-30). Defendant,

in contrast, maintains the ALJ properly evaluated the severity of Plaintiff’s fibromyalgia

during step two of the analysis, Defendant’s Memorandum at 17-20, and properly

afforded weight to Plaintiff’s treating physician opinions.

       Step two of the disability review analysis may do nothing more than screen out

de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995), and a finding

of a non-severe impairment should be made only where the medical evidence

establishes only a slight abnormality which would have no more than a minimal effect

on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at *5 (E.D.N.Y.

March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL 56856). Step

two severity determinations require ALJs to complete a careful evaluation of medical

findings to inform the ALJ’s judgment as to each impairment’s limiting effects on the

claimant’s physical and mental abilities to perform basic work activities, using medical

evidence to assess the effects the claimant’s impairments have on the claimant’s ability

to complete basic work activities. See S.S.R. 85-28, 1985 WL 56856, at *4 (1985). An



                                              11 
 
ALJ’s failure to account for a claimant’s impairment does not normally require remand

where substantial evidence supports the mere presence of the impairment, and the ALJ

accounts for the impairment within the ALJ’s residual functional capacity assessment.

See Lowe v. Colvin, 2016 WL 624922, at *2 (W.D.N.Y. Feb. 17, 2016).

              Social Security Rule (“SSR”) 12-2P (“SSR 12-2P”), Titles II and XVI: Evaluation

of Fibromyalgia, 2012 WL 3104869 (S.S.A. July 25, 2012),9 provides guidance on the

criteria necessary to establishing that a claimant has a medically determinable

impairment (“MDI”) of fibromyalgia using two classification systems provided by the

American College of Rheumatology (“ACR”), namely, The 1990 ACR Criteria10 for the

Classification of Fibromyalgia (“1990 ACR”) and The 2010 ACR Preliminary Diagnostic

Criteria.11

              Generally, to establish a claimant has an MDI of fibromyalgia using the criteria

under 1990 ACR a claimant must provide evidence that includes diagnosis of

fibromyalgia, a history of widespread pain in all quadrants of the body, axial skeletal

pain that has persisted for at least three months with at least 11 of 18 tender points

found bilaterally at the occiput (base of skull), lower cervical spine (base and side of

neck), trapezius muscle (shoulder), supraspinatus muscle (near the shoulder blade),

second rib, lateral epicondyle (outer elbow), gluteal (buttocks), greater trochanter (below



                                                            
9
  Although SSRs do not have the same force and effect as statutes or regulations, “[t]hey are binding on
all components of the Social Security Administration.” 20 C.F.R. § 402.35(b)(1) (2007).
10
   See Frederick Wolfe et al., The American College of Rheumatology 1990 Criteria for the Classification
of Fibromyalgia: Report of the Multicenter Criteria Committee, 33 Arthritis and Rheumatism 160 (1990),
available at http:// www.rheumatology.org/practice/clinical/classification/fibromyalgia/1990-Critera-for-
Classification-Fibro.org
11
    See Frederick Wolfe et al., The American College of Rheumatology Preliminary Diagnostic Criteria for
Fibromyalgia and Measurement of Symptom Severity, 62 Arthritis Care and Research 600 (2010),
available at http:// www.rheumatology.org/practice/clinical/classification/fibromyalgia/2010-Preliminary-
Diagnostic-Criteria.pdf

                                                               12 
 
the hip), inner aspect of the knee, and evidence that other disorders that could cause

the symptoms or signs of fibromyalgia were excluded. In this case, the ALJ erred

finding that Plaintiff's fibromyalgia did not meet the criteria for an MDI. (R. 20).

Although the ALJ correctly noted that on December 24, 2014, Harbinder Toor, M.D.

(“Dr. Toor”), found “no trigger points for fibromyalgia present during examination” (R. 20,

420), and on September 29, 2014, Melanie Connolly, M.D. (“Dr. Connolly”),

documented “no positive trigger points,” diagnosing Plaintiff with uncertain fibromyalgia,

anxiety, and back pain (R. 326), nearly six months later on March 31, 2015, Dr.

Connolly diagnosed Plaintiff with stable fibromyalgia, tender sacroiliac joints bilaterally,

tender diffuse trigger points, and tender swollen hand joints, and referred Plaintiff to a

pain management specialist. (R. 461). On March 4, 2015, Ya Li Chen, M.D. (“Dr.

Chen”), noted that Plaintiff reported anxiety, depression, chronic leg pain, back pain,

herniated discs and poor sleep, and diagnosed Plaintiff with fibromyalgia and arthralgia,

and ordered X-rays of Plaintiff's swollen hands. (R. 449-56). The ALJ’s findings include

no discussion of Plaintiff's visit on March 9, 2015, to Gary Haber, M.D. (“Dr. Haber”), a

physician with Rochester Pain Management, who evaluated Plaintiff with tenderness

over her bilateral buttocks, and multiple tender points of the bilateral hips, proximal tibia

area, shoulders and trapezius, and completed a lumbar epidural steroid injection at

Plaintiff's L5-S112 disc segment. (R. 509). A plain reading of the record thus

establishes such evidence meets the criteria for a MDI under 1990 ACR.

              Plaintiff also exhibited signs and symptoms necessary to establish a MDI of

fibromyalgia under 2010 ACR including, a history of widespread pain (R. 54, 326, 413,


                                                            
12
      L5 and S1 refer to numbered segments of an individual’s lumbar spine and sacrum bone.

                                                               13 
 
434) , repeated manifestations of fatigue or memory problems (“fibro fog) (R. 263, 459-

60), waking unrefreshed (R. 53, 56, 323), depression (R. 582), anxiety disorder (R. 466-

67), headache (476, 503), insomnia (R. 464, 471, 558), depression (R. 399, 426, 558),

and nervousness. (R. 323, 326). This criteria establishes that Plaintiff also meets the

criteria for MDI under 2010 ACR. The ALJ’s finding that Plaintiff's fibromyalgia does not

meet the criteria for a MDI is therefore without support of substantial evidence in the

record and requires REMAND. Upon remand, the ALJ should include Plaintiff's

fibromyalgia as a severe impairment under step two of the disability review analysis and

include Plaintiff's MDI of fibromyalgia throughout the remaining steps of the review

process. The ALJ should also contact Plaintiff's treating physicians for additional

information regarding Plaintiff's fibromyalgia to fill any gaps that may exist in the record.

Plaintiff's motion on this issue is GRANTED. As the ALJ’s new determination under

step two using the criteria established under 1990 ACR and 2010 ACR will necessarily

alter the ALJ’s remaining disability findings, the court declines to address Plaintiff's

further arguments.

       Given the Second Circuit’s long-standing recognition that “where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a

claimant’s medical history even when the claimant is represented by counsel,” Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (internal quotation marks omitted), the ALJ

must develop the record by obtaining an RFC assessment or medical source statement

regarding Plaintiff’s ability, despite her impairments, including the MDI of fibromyalgia to

perform work-related functions. See Kain, 2017 WL 2059806, at *3-4 (remanding to

ALJ for further administrative proceedings including further development of the record



                                             14 
 
by obtaining a physical RFC assessment or medical source statement to fill in gap

regarding the claimant’s ability to perform work-related functions). Thus, upon remand

for further analysis at step two in the instant case, the ALJ should also obtain an RFC

assessment from one of Plaintiff’s treating sources who can provide a “longitudinal”

picture of the impact of Plaintiff’s fibromyalgia, as anticipated by SSR 12-2P. 2012 WL

3104869, at * 6 (providing with respect to an RFC assessment that the SSA “will

consider a longitudinal record whenever possible because the symptoms of FM

[fibromyalgia] can wax and wane so that a person may have ‘bad days and good

days.’”). Accordingly, the ALJ is also required upon remand to obtain an RFC

assessment preferably from one of Plaintiff’s treating sources who can provide a

“longitudinal” picture of Plaintiff’s impairment.

       Further, mindful of the often painfully slow process by which disability

determination are made, the Second Circuit instructs that some evaluation of relative

hardship to a claimant of further delay should be considered, Butts v. Barnhart, 388

F.3d 377, 387 (2d Cir. 2004), and district courts may therefore “set a time limit for action

by the administrative tribunal, and this is often done.” Zambrano v. Califano, 651 F.2d

842, 844 (2d Cir. 1981). In the instant case, Plaintiff filed her application for disability

benefits on October 20, 2014, appeared and testified at an administrative hearing on

April 25, 2016, following which the ALJ issued his decision denying Plaintiff’s disability

benefits application on May 12, 2106, which decision was affirmed by the Appeals

Council on August 23, 2017. As it has been more than four years since Plaintiff first

filed her disability benefits application, further delay for remand is a hardship Plaintiff

should not bear. Accordingly, upon remand, the Commissioner is required to complete



                                              15 
 
the additional proceedings related to Plaintiff’s claim within 120 days of the filing of this

Decision and Order. See Dambrowski v. Astrue, 590 F.Supp.2d 579, 588 (S.D.N.Y.

2008) (imposing 120-day time limit for subsequent proceedings where five years had

elapsed since the plaintiff filed his application).




                                       CONCLUSION


       Based on the foregoing, Plaintiff’s Motion (Dkt. No. 8) is GRANTED; Defendant’s

Motion (Dkt. No. 13) is DENIED. The case is REMANDED to the ALJ for further

proceedings in accordance with this Decision and Order. The Clerk of the Court is

directed to close the case.

SO ORDERED.
                                                      /s/ Leslie G. Foschio  
                                     ______________________________________
                                                LESLIE G. FOSCHIO
                                        UNITED STATES MAGISTRATE JUDGE

DATED:        March 26, 2019
              Buffalo, New York




                                               16 
 
